              Case 1:20-cv-03554-CJN Document 8 Filed 02/26/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                       )
JOHN ERIN BINNS,                                       )
                                                       )
         Plaintiff,                                    )      Civ. A. No. 20-3554-CJN
                                                       )
         v.                                            )
                                                       )
FEDERAL BUREAU OF INVESTIGATION,                       )
et al.,                                                )
        Defendants.                                    )
                                                       )


                           CONSENT MOTION TO EXTEND TIME
                          TO ANSWER OR OTHERWISE RESPOND

         Pursuant to Fed. R. Civ. P. 6(b)(1), the Parties respectfully request an extension of time,

up to and including April 27, 2021, for Defendants to file an Answer or otherwise respond to the

Complaint in this matter. Good cause exists to grant this motion.

         1.      This is a multiple defendant FOIA action in which, a confluence of factors makes

Defendants’ timely filing in this case an impossibility. Pro se Plaintiff has been contacted and

gives his consent to a 60-day extension. The motion is the Defendants’ first, supported by good

cause.

         2.      Between the truncated filing deadline, the impact of the COVID-19 pandemic, and

some technical glitches yet to be unraveled fully, our hardworking staff did not manage to reach

out to agency counsel until two to three days ago.

         3.      Despite substantial effort to make the filing in a matter of days, it was discovered

that Late this evening it was discovered that counsel for a fourth Defendant agency – another

component of the Department of Justice was – was never properly identified.
            Case 1:20-cv-03554-CJN Document 8 Filed 02/26/21 Page 2 of 2




       4.      With knowledge of the congestion of undersigned counsel’s upcoming schedule,

and the knowledge that agency counsel remains to be identified, Defendant seek an extension of

up to 60 days or no later than April 27, 2021 to file their answer or otherwise respond.

Dated: February 26, 2021.                    Respectfully submitted,


                                              MATTHEW R. SHERWIN
                                              Acting United States Attorney

                                              BRIAN P. HUDAK
                                              Acting Chief, Civil Division

                                              /s/ John Moustakas
                                              John Moustakas
                                              Assistant United States Attorney
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2518
                                              john.moustakas@usdoj.gov

                                              Counsel for Defendants
